UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DANIEL JEAN LIPSMAN,                                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-4631 (JMF)
                  -v-                                                  :
                                                                       :           ORDER
LORRAINE CORTÉS-VÁZQUEZ,                                               :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        On June 17, 2021, Defendant filed her opposition to Plaintiff’s motions for injunctive

relief and for judgment on the merits and a cross-motion to dismiss the Complaint.

Notwithstanding the fact that Defendant filed a single, consolidated memorandum of law, the

Court concludes that Plaintiff’s motions and Defendant’s cross-motion should be handled

separately in accordance with the following.

        First, Plaintiff shall file any reply with respect to his motions for injunctive relief and for

judgment on the merits (in the form of a single, consolidated memorandum of law) by June 30,

2021.

        Second, because a plaintiff has twenty-one days after the service of a motion under Rule

12(b) to amend the complaint once as a matter of course, see Fed. R. Civ. P. 15(a)(1)(B), it is

hereby ORDERED that Plaintiff shall file any amended complaint by July 8, 2021. If Plaintiff

believes that the pleading of additional facts will cure deficiencies identified in the motion to

dismiss, Plaintiff should include those facts in the amended complaint, which would supersede

(i.e., replace) the existing Complaint. Plaintiff will not be given any further opportunity to
amend the Complaint to address the issues raised by Defendant’s motion to dismiss.

       If Plaintiff does amend, by two weeks after the amended complaint is filed, Defendant

shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that

she relies on the previously filed motion to dismiss. If Defendant files an answer or a new

motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If

Defendant files a new motion to dismiss, Plaintiff shall file any opposition within twenty-one

days of the motion, and Defendant shall file any reply within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to Defendant’s motion

to dismiss by July 8, 2021. Defendant’s reply, if any, shall be filed by the earlier of one week

after any opposition or by July 15, 2021.

       The Clerk of Court is directed to (1) mail a copy of this Order to Plaintiff and (2) update

the docket to conform to the caption on this Order, which includes the correct spelling of

Defendant’s name. See ECF No. 17, at 1 n.1.1


       SO ORDERED.

Dated: June 21, 2021                                   __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                              United States District Judge



1
        On or about June 2, 2021, Plaintiff filed a document styled “Opposition to Any Motion to
Moot this Matter,” in which he noted that counsel for Defendant had advised him that her son
and the undersigned “had been friends many years earlier.” ECF No. 10. Just before Plaintiff’s
submission, defense counsel had called the undersigned’s Chambers to alert the Court to the
connection as well. (The undersigned’s law clerk advised counsel that, if she believed there was
any issue warranting the Court’s attention, she should raise it in an appropriate letter or letter
motion filed on ECF.) But for that call, the undersigned would not have even known about the
issue, as counsel and counsel’s son use different last names. For that reason, the call was
unnecessary — and arguably inappropriate. Moreover, to the extent counsel wished to alert the
Court to such an issue, it would have been better to do so in a filing, copying Plaintiff, rather
than in an ex parte call. Be that as it may, the undersigned has had no contact with defense
counsel’s son in well over two decades. Accordingly, there is plainly no conflict issue.


                                                   2
